DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 03/22/2021.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-3, 5, 7, 11-13, 15, and 17 were previously pending. Claims 1, 11, 15 have been amended. Claims 1-3, 5, 7, 11-13, 15, and 17 are currently pending.


Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive. 
Applicant argues on Page 9 of Applicants remarks:
As an initial matter, Applicant respectfully notes that FIG. 20A and paragraph [0177] support that a WTRU 2002 transmits multiple PDU session IDs in the PDU Session Establishment Request. Specifically, as illustrated in FIG. 20A, the PDU Session Establishment Request (i.e. second NAS message) includes a PDU session ID, APSI, and another PDU session ID (i.e. new PDU session ID) that is included in the N1 SM information (i.e. SM message).
Applicant further notes that paragraph [0174] describes that an MM message (i.e. second NAS message) includes a new PDU session ID because the new PDU session ID is not included in the N1 SM information. Paragraph [0176] further describes that an MM message (i.e. second NAS message) includes an SM message in addition to the old PDU session ID.
Applicant also notes that paragraph [0189] recites that each of the above features or elements can be used in combination. Thus, at least FIG. 20A and paragraphs [0174], [0176], [0177] of the present application support that the second NAS message (i.e. MM message) includes an old PDU session ID, a first new PDU session ID and a second new PDU session ID which is included in an SM message.


Examiner respectfully disagrees.  Examiner notes that the Applicant are argues that Figure 20A illustrates multiple PDU session IDs.  However, looking at corresponding description [0170]-[0172] of Figure 20A, particularly [0171], explicitly recites, “PDU session establishment request may include a PDU session ID (i.e. APSI) and N1 Session Management (SM) information.”  This is indicative of two separate elements included in the PDU session establishment request, and not three separate elements as argued by the applicant.  Examiner notes that the [0171], discloses that the ASPI is indicative of “an old PDU session ID” and can be included as the PDU session ID or as a dedicated IE in the mobility management NAS message.  Regardless, Figure 20A only describes an embodiment in which a PDU session establishment request for a new PDU session includes only an old PDU Session ID, and does not describe the PDU session establishment request including any new PDU Session ID.  One of ordinary skilled in the art cannot assume that the “PDU session ID” contains “a new PDU session ID” when the APSI is included in a dedicated IE.
Figure 21A and corresponding paragraphs [0173]-[0175], describe an alternative embodiment in which the ASPI may be included in the N1 Session Management (SM) information. As explicitly recited in [0174]: “At step 2122, the WTRU 2102 may send a PDU session establishment request to an AMF 2106 in response to the NAS message. The PDU session establishment request may include a PDU session ID and N1 Session Management (SM) information. Unlike the example described in FIGS. 20A and 20B where the APSI was included in the PDU session ID, in this example, the N1 SM any new PDU session ID in the PDU session establishment request.
Figure 22A and corresponding paragraphs [0176]-[0180], introduces the “new PDU session ID” to be included in the SM message. As explicitly recited in [0177] of Wang, “The PDU session establishment request may include a PDU session ID information element (IE) and an N1 SM information IE. Unlike the examples in FIGS. 20A, 20B, 21A and 21B, in this example, the WTRU 2202 may set the value of PDU session ID IE to the APSI and include an assigned new PDU session ID in the N1 SM information IE. As described above, the APSI is an old PDU session ID. The assigned new PDU session ID may be generated by the WTRU 2202 for the new PDU session.”  However, Figure 22A still only describes a PDU session establishment request that comprises an Old PDU session ID and a single new PDU session ID, and does not describe “an old PDU session ID” and “a first new PDU session ID” and a “second new PDU session ID”.
Examiner concludes that even entertaining the combination of multiple embodiments, there is no obvious combination that would result in a PDU session establishment request that would result in having “three” PDU session IDs, comprising “an old PDU session ID” and “a first new PDU session ID” and a “second new PDU session ID”.  The embodiments themselves at most describe a PDU session establishment request that includes the old PDU session ID information in the MM or the SM portion, or a PDU session establishment request that includes the old PDU session ID in the PDU session ID of the request, and the new PDU session ID in the SM .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 7, 11-13, 15, 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites: “wherein the second NAS message includes an old PDU session ID, a first new PDU session ID and a second new PDU session ID… wherein the first new PDU session ID and the second new PDU session ID is associated with the new 
For example, the publication of the instant application describes in  [0096]-[0098], [0100], discloses establishment or reestablishment of a new PDU session, where a WTRU may generate a new PDU Session ID and send a PDU session establishment request to the SMF 712.  The old PDU session ID may be provided to the AMF 706 in the NAS message of the PDU session establishment request.  [0176]-[0178], and [0186]-[0187] further reiterates a WTRU sending a PDU session establishment request comprising a PDU session (APSI) (i.e. old PDU session ID) and a new PDU session ID. As described, the instant specification only provides support for a PDU session establishment message comprising an old PDU session ID and a single new PDU session ID, and does not provide support for the PDU session establishment message to include multiple new PDU session IDs.  
Claims 2-3, 5, 7, 11-13, 15, 17 are rejected for further reciting similar language as indicated in Claim 1 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0227743 to Faccin, directed to PDU session establishment in which a UE may generate and transmit a new PDU session identifier for each new or additional PDU session.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JENKEY VAN/Primary Examiner, Art Unit 2477